It is a distinct honour for
me today to address the sixtieth General Assembly of
the United Nations. At the outset, please allow me on
behalf of the Government and people of the Republic
of Suriname to extend sincere felicitations to the
President on his election to preside over this important
session. I would like to pledge my delegation’s full
support and cooperation in the tasks that lie ahead of us
in this session.
My delegation would also like to express its
gratitude to His Excellency Mr. Jean Ping, President of
the fifty-ninth session of the General Assembly of the
United Nations, for his unwavering efforts in steering
the work of the fifty-ninth session. We wish him well
in his future endeavours.
We continue to render our support to Secretary-
General Kofi Annan, especially for his leadership in
the process of restructuring the United Nations.
We are gathered here, in the wake of the High-
level Plenary Meeting, in which world leaders adopted
some measures to advance the cause of development,
human rights and security and the much-needed reform
of this world Organization. The task before us is not an
easy one. We need to redouble our efforts in
implementing the ambitious goals we have set to create
a safer and more prosperous world for ourselves and
generations to come.
Although the world community made some
modest progress towards achieving the Millennium
Development Goals, we have to acknowledge that we
are far from reaching the global commitments made by
world leaders at the dawn of the new millennium to
advance economic and social development for the
world’s poor.
The Government of Suriname remains committed
to achieving the Millennium Development Goals
because we strongly believe that sustainable
development is crucial for the achievement of
international peace and security.
28

While we acknowledge our primary responsibility
in the development process, we would like to bring to
mind the commitments made in Monterrey of
establishing a global partnership to advance the
development agenda. A substantial increase in financial
resources, to be provided on a more predictable basis
and free of conditionalities, is needed for this matter.
We commend the various initiatives that have
been launched so far, and we would like to call on our
developed partners to continue rendering their support
to the efforts of developing countries.
Trade can play an important role in promoting
economic growth and development, and in that regard
we reiterate our position for a trading system that is
universal, rule-based, non-discriminatory, open and
equitable. We furthermore expect that the upcoming
multilateral round of trade negotiations will fully take
into account the needs of developing countries.
We would like to note the laudable initiatives of
several developed countries for facilitating market
access for the least developed countries. However, for
many middle-income countries, like Suriname, who are
called upon to diversify their economies, measures
have yet to be taken to facilitate their market access for
goods and services into the markets of the developed
countries.
Sixty years ago, in the aftermath of the Second
World War, world leaders vowed to save succeeding
generations from the scourge of war and thus came
together and established the United Nations. Faced
with both old and new challenges to international
peace and security, the international community should
more than ever be determined to live up to that crucial
promise.
The spread of infectious diseases such as
HIV/AIDS, the indiscriminate effect of the forces of
nature thereby causing widespread despair and
destruction, the uncontrolled proliferation of small
arms and light weapons, just to name a few, are
testimony of the transnational nature of contemporary
challenges the world is facing today.
We therefore need an effective system of
international cooperation to collectively deal with both
old and new threats to international peace and security.
It is imperative to redress the major setbacks in
nuclear disarmament and arms control. We will have
failed future generations if we cannot even reach
agreement on the general principles governing those
important issues.
We cannot but agree with the Secretary-General
when he once stated, “There is nothing small or light
about the consequences of the uncontrolled spread and
misuse of small arms and light weapons” (A/58/138,
p. 4). In Suriname, as is the case for many countries in
the Caribbean region, this phenomenon is associated
with drug trafficking and other cross-border criminal
activity. In this regard we would like to pledge our
support to the ongoing efforts in the United Nations to
address this critical issue that threatens the economic
and social fabric of our society.
My Government strongly condemns all acts of
terrorism committed by whomever, wherever and for
whatever purposes. With the growing interdependence
in the world, terrorism constitutes a grave danger for
rich, poor, large and small countries alike. We would
however like to bring to mind that the fight against
terrorism should, at all times, take place in accordance
with international law and with respect for human
rights, tolerance and the peaceful coexistence of
people.
The fight against terrorism must address its root
causes. Suriname, being a multi-ethnic, multireligious
and multicultural society, believes that increased
tolerance and dialogue could make a positive
contribution to the goal of increased security.
We therefore continue to support the dialogue
among civilizations and remain convinced that a
culture of peace can be significantly enhanced through
this dialogue in order to promote mutual
understanding, respect and tolerance among regions,
cultures and peoples.
Respect for human rights and fundamental
freedoms remains of great importance to the
Government of Suriname. The creation of a Human
Rights Council, as was agreed to in the outcome
document, should not only result in a renaming of the
Commission on Human Rights; we have the daunting
task ahead of us of restoring credibility to the human
rights machinery by addressing the shortfalls of the
Commission on Human Rights and ensuring that the
Human Rights Council becomes a more effective and
objective organ.
The United Nations should resolve to come to the
rescue of people confronted with genocide, ethnic
29

cleansing and crimes against humanity. We must
continue to discuss the framework to be associated
with this difficult task. But more importantly, the
United Nations, through its Charter provisions, should
find ways and means geared towards preventing these
atrocities from reoccurring.
The international community has some time ago
expressed the need for a more effective and efficient
Organization that would be better able to address the
many challenges our world is facing today and make it
more responsive to the aspirations of the world’s
people. Suriname continues to believe in the values of
the United Nations as the supreme multilateral
institution and supports the efforts of strengthening the
Organization through reform.
More than ever, good intentions must give rise to
concrete achievements. We must translate
commitments into action. We owe it to the many
people living in extreme poverty who do not have
access to safe drinking water and do not have proper
health care.
Achieving such a global society requires the
involvement, determination and commitment of all
actors — State and non-State — as well as coordinated
and comprehensive actions by all such actors in the
global fight against poverty and injustice.
Our shared objectives require more than a
reaffirmation of the importance of the Millennium
Development Goals and the availability of financial
resources. It requires understanding between developed
and developing countries. It requires political will,
which is a condition sine qua non in our efforts to
achieve our global commitments.
I am convinced that the recently concluded high-
level gathering of world leaders generated the renewed
political commitment to further the cause of global
partnership between the developing and developed
countries to promote development and continue the
fight against poverty and hunger.
In conclusion, let me remark that we have to act
now. We cannot build a world of peace and security
without economic and social development and without
respect for human rights.